Case 1:19-cV-OO414-L.]V Document 1 Filed 03/28/19 Page 1 of 5

UNI'I`ED STATES DISTRICT COURT
WESTERN DISTR.ICT OF NEW YORK

 

TRUSTEES OF PLUMBERS AND STEAMFITTERS
LOCAL UNION NO. 22 JOINT APPRENTICESHIP
TRAINING TRUST FUND

Plaintiffs,
vs.
MICHAEL S. ROSSMAN

917 Mohawk Street
Lewiston, NY 14092

Defendant.

 

COMPLAINT

Civ. No.: 19-414

Plaintiffs, Trustees of the Plumbers and Steamtitters Local Union No. 22 Joint

Apprenticeship Training 'I`rust Fund (the “Trustees”), by their attorneys, Creighton, Johnsen &

Giroux, for their Complaint state as follows:

I. This action is brought by the Plaintiffs on behalf of the Fund pursuant to the

Employee Retirement Income Security Act of 1974, as amended by the Multi-Employer Pension

Plan Amendment Act of 1980 (“ERISA”), 29 U.S. C. §§1001-1461, to collect from the

Defendant scholarship loan monies owed by the Defendant to the Fund.

2. This Court has jurisdiction over this action pursuant to ERISA §4301(c), 29

U.s.c. §1451(¢).

 

Case 1:19-cV-OO414-L.]V Document 1 Filed 03/28/19 Page 2 of 5

3. Venue of this action lies in the Westem District ofNew York pursuant to ERISA
§4301(d) 29 U.S.C. §l451(d).

4. The Fund is a joint union-employer training apprenticeship trust fund organized
pursuant to section 302(0)(5) of the Taf’t-Hartley Act, 29 U.S.C. §186(c)(5).

5. The Fund has its principal offices in the Westem District of New York and is
administered in the Westem District ofNew York.

6. The Committee that administers the Fund is composed of an equal number of
union and employer Trustees.

7. The Trustees of` the Fund are fiduciaries within the meaning of` sections 3(21) of
ERISA (29 U.S.C. §§1002(21) and 1132), and bring this action in their fiduciary capacity.

8. Upon information and belief, Defendant MICI-IAEL S. ROSSMAN resides in the
State of New York, County of Niagara, Town of` Lewiston.

9. Pursuant to collective bargaining agreements, signatory employers make
contributions to the Fund to provide for the training of apprentices with the expectation that they
will become journeymen plumbers and steamfitters and work for the signatory employers

10. The Trustees adopted a scholarship loan plan whereby each apprentice signs a
scholarship loan agreement and a promissory note (the “Agreement”). Copies of the Agreement
and Promissory notes signed by the Defendant are attached hereto as Exhihit A.

ll. The Scholarship Loan Plan was adopted by the Trustees because the Fund spends
a significant sum of money for the training of the apprentices in the specialized skills necessary
for employment in the plumbing industry. Furthermore, those sums of money result in a

substantial direct benefit to the apprentice.

Case 1:19-cV-OO414-L.]V Document 1 Filed 03/28/19 Page 3 of 5

12. According to the terms of the Agreement, the apprentice agrees to repay the
Scholarship Loan to the Fund either in cash payments or in-kind credits received by working in
the plumbers and steamfitters industry under the terms of collective bargaining agreements that
provide for payment of contributions by employers to the Fund or to other Joint Apprenticeship
and Training Funds sponsored by or affiliated with a local union of plumbers and steamfitters.

13. The Agreement was put in place in response to a situation whereby journeymen
would complete the program, thereby receiving substantial training in the plumbing and
steamfitting industry at the expense of the Fund, and would then go seek employment with
employers who do not contribute to the Fund,

14. The Agreement was also put into place in response to situations whereby
substantial sums of` money would be spent on'the training for an apprentice, and then the
apprentice would leave the training program prior to completing the program.

15. Prior to entering the training program sponsored by the Fund, each apprentice is
provided a copy of the Agreement and signs an acknowledgement that he/she understands the
terms of the Agreement,

16. For each year of the five-year Apprenticeship Program, the Def`endant executed a
Scholarship Agreement and a Promissory Note agreeing to pay back the amount of scholarship
received and during this time he received a total of $16,000.00. See Exhibit A.

17. Defendant left the Apprenticeship program in 2018.

18. At’ter receiving loan forgiveness pursuant to the terms of` the Scholarship
Agreements and Promissory Notes, the Def`endant is in debt to the Fund in the amount of

$7,700.00. See Exhibit B

Case 1:19-cV-OO414-L.]V Document 1 Filed 03/28/19 Page 4 of 5

19. Several attempts were made to contact Defendant about the amounts due to the
Fund and Def`endant has reii.lsed to pay.

20. The Agreement provides that:
“if the Apprentice breaches this Agreement, all amounts due and
owing on the Scholarship Loan, reduced by any credit received by
the Apprentice pursuant to Paragraph 7 hereof, or by any cash
payments made, will become immediately due and payable,
together with interest at the prime interest rate then prevailing at the
M&T Bank in Buffalo, New York, from the date of this Agreement,
and all costs of collection hereof, including reasonable attomeys‘
fees and all court costs. . .”

WHEREFORE, the Plaintiffs request the following relief:

1. Judgment against Defendant for payment in connection with his

Scholarship Loan in the amount of $7,700.00;

2. Judgment against Defendant for accrued prejudgment interest in

accordance with the Agreements executed by the Defendant;

3. Judgment against Defendant Plaintif`f’s attorneys fees and costs in this

matter as provided for in the Agreements executed by the Defendant; and

4. For such other and further relief as the Court deems just and proper.

Dated: Buffalo, New York
March 28, 2019

CREIGI-ITON, JOHNSEN & GIROUX
Attorneys for Plaintiffs

sf Jonathan Johnsen
J_onathan Johnsen

Case 1:19-cV-OO414-L.]V Document 1 Filed 03/28/19 Page 5 of 5

1103 Delaware Avenue
Buffalo, NY 14209
(716) 854-0007

jjohnsen@cpiglaborlaw.com

